American Century Variable Portfolios, Inc. Prospectus Supplement VP International Fund Supplement dated November 1, 2013 ¡ Prospectus dated May 1, 2013 The following replaces the callout in the What are the principal risks of investing in the fund? section on page 7 of the prospectus. The fund considers a security to be an emerging markets security if its issuer is located outside the following developed countries list, which is subject to change: Australia, Austria, Belgium, Bermuda, Canada, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, The Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom and the United States. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-804211311
